PER CURIAM.
Having considered appellant/cross-ap-pellee’s and appellee/cross-appellant’s responses to the court’s orders issued March 22, 2000 and April 20, 2000, the court determines that the Amended Final Judgment of Dissolution of Marriage and Order *761on Wife’s Attorney’s Fees, entered August 27, 1999, is not a final order. Thus this court is without jurisdiction to consider either the appeal or the cross-appeal: The dismissal is without prejudice to either party to seek review upon entry, of a final judgment by the trial court.
DISMISSED.
BARFIELD, C.J., KAHN AND DAVIS, JJ., CONCUR.